I cannot bring myself to the conclusion of the majority, so ably presented by Mr. Justice TERRELL, that this judgment should be affirmed. My thought is that, in addition to the reasons for a reversal set forth in the dissenting opinion of Mr. Justice ELLIS, there appears the following: (1) the erroneous definition of a vice-principal contained in charge No. 18 given by the court at plaintiff's request; and (2) the misleading nature of the court's charge as to the elements of recoverable damages, which should have limited the same to the probable joint lives of the husband and *Page 654 
the widow, rather than basing same upon the life expectancy of the husband alone.
According to my understanding of the issues and the evidence, both these errors were material and prejudicial. I am authorized to say that Mr. Justice ELLIS concurs in these views.